Exhibit 10.1

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
April 24, 2014, by and between HCP LS REDWOOD CITY, LLC, a Delaware limited
liability company (“Landlord”), and RELYPSA, INC., a Delaware corporation
(“Tenant”).

R E C I T A L S :

A. Landlord and Tenant are parties to that certain Lease dated September 7,
2012, (the “Lease”), pursuant to which Tenant leases the entire building (the
“Premises”) containing approximately 41,916 square feet of space and located at
700 Saginaw Drive, Redwood City, California 94063 (the “Building”).

B. Landlord and Tenant desire to amend the Lease on the terms and conditions set
forth in this Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Terms. All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Amendment.

2. Additional Improvement Allowance. Pursuant to the terms of Section 2.2 of the
Tenant Work Letter attached to the Lease, Tenant shall be entitled to a one-time
additional allowance prior to the second (2nd) anniversary of the full execution
and delivery of the Lease, of up to $20.00 per RSF of the Premises (i.e., up to
$838,320.00) (the “Additional Improvement Allowance”). Notwithstanding any
provision to the contrary contained in the Lease, Landlord and Tenant hereby
acknowledge and agree that Tenant utilized Eight Hundred Thirty-eight Thousand,
Three Hundred Twenty and 00/100 Dollars ($ 838,320.00) of the Additional
Improvement Allowance.

3. Additional Monthly Base Rent. Pursuant to the terms of Section 2.2 of the
Work Letter, in the event Tenant utilizes all or any portion of the Additional
Improvement Allowance, the monthly Base Rent for the Premises for the initial
Lease Term shall be increased by an amount equal to the “Additional Monthly Base
Rent”, as that term is defined in Section 2.2 of the Tenant Work Letter.
Accordingly, due to Tenant’s use of the portion of the Additional Improvement
Allowance set forth in Section 2 above, Landlord and Tenant hereby acknowledge
and agree that the Base Rent schedule set forth in this Section 3 shall
supersede and replace the Base Rent schedule set forth in Section 4 of the
Summary of Basic Lease Information attached to



--------------------------------------------------------------------------------

the Lease, and therefore Tenant shall pay Base Rent for the Premises in
accordance with the Lease, as amended, in the amounts set forth below throughout
the Lease Term:

 

Lease Months

    Annual Base
Rent     Monthly Base
Rent     Monthly
Amortized TI
Amount     Monthly
Base Rent
per RSF     1/1/13 - 12/31/13 **    $ 882,000.00 *    $ 73,500.00 *    $ 0.00   
  $ 2.45      1/1/14 - 4/30/14      $ 425,866.56      $ 106,466.64      $ 0.00
     $ 2.54      5/1/14 - 12/13/14 ***    $ 981,327.76      $ 106,466.64      $
16,199.33      $ 2.93      1/1/15 - 12/31/15      $ 1,577,619.96      $
115,269.00      $ 16,199.33      $ 3.14      1/1/16 - 12/31/16      $
1,653,068.76      $ 121,556.40      $ 16,199.33      $ 3.29     
1/1/17 - 12/31/17      $ 1,703,367.96      $ 125,748.00      $ 16,199.33      $
3.39      1/1/18 - 12/31/18      $ 1,753,667.16      $ 129,939.60      $
16,199.33      $ 3.49      1/1/19 - 12/31/19      $ 1,803,966.36      $
134,131.20      $ 16,199.33      $ 3.59   

 

* Note that for the first twelve (12) months of the Lease Term, Tenant’s Base
Rent obligation has been calculated as if the Premises contained only 30,000
rentable square feet of space. Such calculation shall not affect Tenant’s right
to use the entire Premises, or Tenant’s obligations under this Lease with
respect to the entire Premises, other than Tenant’s obligation to pay Tenant’s
Share of Direct Expenses with respect to the Premises which shall be as provided
in Section 6 of this Summary, all in accordance with the terms and conditions of
this Lease.

** Note: Notwithstanding the foregoing, Tenant shall have no obligation to pay
any Base Rent, or Tenant’s Share of Direct Expenses, attributable to the first
two (2) months of the Lease Term.

*** Note: Effective May 1, 2014, Tenant’s Base Rent above shall be increased to
include the amortized Additional Tenant Improvement Allowance as provided in
Section 2.2 of the Tenant Work Letter in an amount equal Sixteen Thousand One
Hundred Ninety-nine and 33/00 Dollars ($16,199.33).

4. California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Common Areas and the Premises have not undergone
inspection by a Certified Access Specialist (CASp).

5. No Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment, and that they know of no real estate broker or
agent who is entitled to a commission in connection with this Amendment. Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on

 

-2-



--------------------------------------------------------------------------------

account of any dealings with any real estate broker or agent, occurring by,
through, or under the indemnifying party. The terms of this section shall
survive the expiration or earlier termination of the term of the Lease, as
hereby amended.

6. Subordination. Landlord represents and warrants to Tenant that Landlord has
not subjected the Project to any currently existing ground lease or to the lien
of any mortgage or deed of trust.

7. No Further Modification. Except as specifically set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

LANDLORD:     TENANT: HCP LS REDWOOD CITY, LLC,     RELYPSA, INC., a Delaware
limited liability company     a Delaware corporation By:  

/s/ Jon Bergschneider

    By:  

/s/ Ronald Krasnow

  Jon Bergschneider     Name:   Ronald Krasnow   Executive Vice President    
Its:   General Counsel, SVP       By:  

/s/ Kristine Ball

      Name:   Kristine Ball       Its:   Chief Financial Officer, SVP

 

-3-